DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 8-11) in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 7, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abele (WO 2016/093689).
With respect to claims 1-5, Abele discloses a polymer latex composition for dip molding applications comprising the reaction product (i.e., carboxylic acid-modified nitrile-based copolymer) of 19.9-90 wt % at least one aliphatic conjugated diene, 9.9-80 wt % of at least one unsaturated nitrile, 0.1-10 wt % at least one ethylenically unsaturated acid, 0-19 wt of % of at least one aromatic vinyl compound, and 0-20 wt % of at least one further ethylenically unsaturated compound different from the previously recited ones (abstract)—wherein the at least one further ethylenically unsaturated compound includes hydroxyethyl methacrylate in an amount of up to 18 wt %, including no more than 2 wt% (page 11, lines 1-11).
Abele fails (i) to exemplify or disclose with sufficient specificity so as to anticipate a carboxylic acid-modified nitrile-based copolymer comprising 0.1-12 wt % hydroxyethyl methacrylate monomer or (ii) to disclose the amount of coagulum.
With respect to (i), case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Because Abele disclose that hydroxyethyl methacrylate monomer is a suitable comonomer, it would have been obvious to one of ordinary skill in the art to utilize 0.1-12 wt % of hydroxyethyl methacrylate.
With respect to (ii), Abele disclose that surfactants or emulsifiers are used during polymerization to prevent coagulation (page 14, lines 23-30).
While Abele does not disclose the specific amount of coagulum, it would have been obvious to one of ordinary skill in the art to minimize the amount of coagulum within the claimed range as directed by Abele.
With respect to claim 8, Abele discloses a curable polymer latex compound comprising the polymer latex composition and crosslinking agents including sulfur vulcanization agent and vulcanization accelerator (page 4, lines 5-12).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abele (WO 2016/093689) in view of Suddaby (GB 2 455 409).
The discussion with respect to Abele in paragraph 4 above is incorporated here by reference.
Abele discloses utilizing polyvalent cationic organic compounds as a crosslinker component as an alternative to sulfur vulcanization (page 18, lines 21-24), however, fails to disclose that the cation is a metal cation, e.g., aluminum glycolate, aluminum acetylacetonate, aluminum lactate, or aluminum tartrate.
Suddaby discloses crosslinking a carboxylated diene polymer latex for use in dip coating (like Abele) and teaches that utilizing aluminum (polyvalent) compounds such as aluminum lactate to impart durability (abstract).  Aluminum compounds also include aluminum glycolate, acetylacetonate, and tartrate (page 3, second full paragraph).
Given that Abele teaches utilizing polyvalent cationic organic compounds as a crosslinker component and further given that Suddaby teaches that utilizing aluminum compounds like claimed in order to improve durability of carboxylated diene polymer latex, it would have been obvious to one of ordinary skill in the art to utilize the crosslinking agents of Suddaby in the carboxylated diene polymer latex of Abele.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn